           Case 2:19-cv-00457-JAM-EFB Document 45 Filed 10/15/19 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA




                                                            JUDGMENT IN A CIVIL CASE

TEEN RESCUE, ET AL.,

                                                          CASE NO: 2:19−CV−00457−JAM−EFB
                     v.

XAVIER BECERRA, ET AL.,




XX −− Decision by the Court. This action came to trial or hearing before the Court. The issues
    have been tried or heard and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED

         THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
         COURT'S ORDER FILED ON 9/19/2019




                                                      Marianne Matherly
                                                      Clerk of Court


    ENTERED: October 15, 2019


                                      by: /s/ J. Donati
                                                           Deputy Clerk
